

	

		II

		109th CONGRESS

		1st Session

		S. 1433

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To establish a grant program to enable

		  institutions of higher education to improve schools of education to better

		  prepare teachers to educate all children.

	

	

		1.Short titleThis Act may be cited as the

			 Ready To Educate All Children Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)An estimated 2,000,000 new teachers will be

			 needed over the next decade.

				(2)Under the No Child Left Behind Act of 2001,

			 States must recruit highly qualified teachers by 2006, yet schools in rural

			 areas and high poverty schools have trouble attracting and retaining such

			 teachers.

				(3)A 2000 study by the Education Trust reports

			 that high poverty schools are twice as likely not to have teachers certified in

			 the fields in which they teach as schools that are not high poverty schools,

			 which highlights that high poverty schools will need special help to meet the

			 goals of the No Child Left Behind Act of 2001.

				(4)If the Nation is to improve student

			 achievement and success in school, the United States must encourage and support

			 the training and development of our Nation’s teachers, who are the single most

			 important in-school influence on student learning.

				(5)A majority of graduates of schools of

			 education believe that traditional teacher preparation programs left them ill

			 prepared for the challenges and rigors of the classroom.

				(6)Fewer than 36 percent of new teachers feel

			 very well prepared to implement curriculum and performance standards.

				(7)Highly qualified teachers are more

			 effective in impacting student academic achievement because such teachers have

			 high verbal abilities, high content knowledge, and an enhanced ability to know

			 how to teach the content using appropriate pedagogical strategies.

				(8)The difference in annual student

			 achievement growth between having an effective and ineffective teacher can be

			 more than 1 grade level of achievement in academic performance.

				(9)Studies have consistently documented the

			 important connection between a teacher’s verbal and cognitive abilities and

			 student achievement.

				(10)Research has shown that there is a positive

			 effect on student achievement when students are taught by teachers with a

			 strong subject-matter background.

				(11)A study conducted by the New Teacher

			 Project shows that strategic recruitment may recruit qualified applicants but

			 many applicants withdraw from the process because of the late hiring timelines

			 found in urban schools.

				(12)The study also reveals that applicants who

			 withdraw from the hiring process had significantly higher undergraduate GPAs,

			 were 40 percent more likely to have a degree in their teaching field, and were

			 significantly more likely to have completed educational coursework than the new

			 hires.

				(13)The study also discovered that education

			 students feel what matters most to them is a connection with specific schools,

			 not the district, and the knowledge of where they will teach as early as

			 possible.

				(b)PurposeIt is the purpose of this Act to provide

			 grants to teacher preparation programs to better prepare teachers to educate

			 all children.

			3.DefinitionsIn this Act:

			(1)Beginning

			 teacherThe term

			 beginning teacher means a highly qualified teacher who has taught

			 for not more than 3 years.

			(2)Core academic

			 subjectsThe term core

			 academic subjects means—

				(A)mathematics;

				(B)science;

				(C)reading (or language arts) and

			 English;

				(D)social studies, including history, civics,

			 political science, government, geography, and economics;

				(E)foreign languages; and

				(F)fine arts, including music, dance, drama,

			 and the visual arts.

				(3)High poverty

			 local educational agencyThe

			 term high poverty local educational agency means a local

			 educational agency for which the number of children who are served by the

			 agency, aged 5 though 17, and from families with incomes below the poverty

			 line—

				(A)is not less than 40 percent of the number

			 of all children served by the agency; or

				(B)is more than 15,000.

				(4)High poverty

			 schoolThe term high

			 poverty school means an elementary school or secondary school that

			 serves a high number or percentage of children from families with incomes below

			 the poverty line.

			(5)Highly

			 qualifiedThe term

			 highly qualified has the meaning given such term in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

			(6)Institution of

			 higher educationThe term

			 institution of higher education—

				(A)has the meaning given the term in

			 section

			 101(a) of the Higher Education

			 Act of 1965 (20 U.S.C. 1001(a)); and

				(B)if such an institution prepares teachers

			 and receives Federal funds, means such an institution that—

					(i)is in full compliance with the requirements

			 of section

			 207 of the Higher Education Act

			 of 1965 (20 U.S.C. 1027); and

					(ii)does not have a teacher preparation program

			 identified by a State as low-performing.

					(7)Local

			 educational agencyThe term

			 local educational agency has the meaning given such term in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

			(8)Local

			 partnerThe term local

			 partner means a high poverty local educational agency or a high poverty

			 school.

			(9)MentoringThe term mentoring means

			 activities that consist of structured guidance and regular and ongoing support

			 for beginning teachers.

			(10)SecretaryThe term Secretary means the

			 Secretary of Education.

			(11)StateThe term State means each of

			 the 50 States, the District of Columbia, and the Commonwealth of Puerto

			 Rico.

			4.Grant program

			(a)Authorization

				(1)In

			 generalThe Secretary is

			 authorized to award grants on a competitive basis to institutions of higher

			 education to establish a partnership with a local partner to—

					(A)establish a clinically-based elementary

			 school or secondary school teacher training program; or

					(B)enhance such institution’s clinically-based

			 elementary school or secondary school teacher training program.

					(2)Nonprofit

			 organizationsThe partnership

			 described in paragraph (1) may include a nonprofit organization.

				(b)Application

				(1)In

			 generalAn institution of

			 higher education that desires to receive a grant under subsection (a) shall

			 submit an application to the Secretary at such time, in such manner, and

			 containing such information as the Secretary may reasonably require.

				(2)DevelopmentThe institution of higher education shall

			 develop the application in collaboration with 1 or more local partners.

				(3)ContentsEach application submitted pursuant to

			 paragraph (1) shall include—

					(A)a description of any shortages in the

			 State, where the institution of higher education is located, of highly

			 qualified teachers in high poverty schools in core academic subjects;

					(B)an assessment of the needs of beginning

			 teachers in high poverty schools to be effective in the classroom that

			 is—

						(i)developed with the involvement of the local

			 partner; and

						(ii)based on—

							(I)student achievement data in core academic

			 subjects; and

							(II)other indicators of the need to fully

			 prepare beginning teachers;

							(C)a description of how the institution of

			 higher education will use funds made available pursuant to a grant awarded

			 under this Act to—

						(i)improve the quality of the teaching force;

			 and

						(ii)decrease the use of out-of-field placement

			 of teachers;

						(D)a description of how the institution of

			 higher education will align activities assisted under this Act with challenging

			 State academic content standards and student academic achievement standards,

			 and State assessments, by setting numerical, annual improvement goals;

					(E)a plan, developed with the extensive

			 participation of the local partner, for addressing long-term teacher

			 recruitment, retention, professional development, and mentoring needs;

					(F)a description of how the institution of

			 higher education will assist local educational agencies in implementing

			 effective and sustained mentoring and other professional development activities

			 for beginning teachers;

					(G)a description of how the institution of

			 higher education will work with individuals who successfully complete a teacher

			 education program to become certified or licensed; and

					(H)a description of how the institution of

			 higher education will prepare teachers to succeed in the classroom.

					(c)Approval

				(1)In

			 generalThe Secretary shall

			 approve an application submitted pursuant to subsection (a) if the application

			 meets the requirements of this section and holds reasonable promise of

			 achieving the purpose of this Act.

				(2)PriorityIn awarding grants under this section, the

			 Secretary shall give priority to an institution of higher education that is in

			 partnership with a nonprofit organization that is a teacher union or group

			 representing teachers in a school, that proposes to establish a track for

			 hiring teachers in urban or rural high need schools participating in the

			 partnership prior to July 1 of an academic year.

				(3)Equitable

			 distributionTo the extent

			 practicable, the Secretary shall ensure an equitable geographic distribution of

			 grants under this section among the regions of the United States.

				(4)Duration of

			 grantsThe Secretary is

			 authorized to make grants under this section for a period of 5 years. At the

			 end of the 5-year period, the grant recipient may apply for an additional grant

			 under this section.

				(d)Uses of

			 funds

				(1)Mandatory

			 usesAn institution of higher

			 education that receives a grant under this section shall use the grant funds

			 to—

					(A)establish a partnership with a local

			 partner to establish, or enhance an existing, clinically-based elementary

			 school or secondary school teacher training program to better train teachers

			 for challenges in the classroom;

					(B)facilitate a partnership among departments

			 of the institution to ensure that future teachers are prepared to teach;

			 and

					(C)implement a project-based assessment that

			 facilitates the program evaluation developed under subsection (f) and that

			 assesses the impact of the activities undertaken with grant funds awarded under

			 this Act on achieving the purpose of this Act, as well as on institutional

			 policies and practices.

					(2)Additional

			 activitiesAn institution of

			 higher education that receives a grant under this section shall use the grant

			 funds for not less than 3 of the following activities:

					(A)The enhancement of high caliber teaching,

			 including—

						(i)enabling faculty to spend additional time

			 in smaller class settings teaching students pursuing teaching degrees;

						(ii)providing—

							(I)summer school teaching opportunities for

			 students pursuing teaching degrees;

							(II)additional salary for faculty members who

			 serve as advisors to students pursuing teaching degrees; or

							(III)stipends for students pursuing teaching

			 degrees.

							(B)Opportunities to develop new pedagogical

			 approaches to teaching, including a focus on content knowledge in academic

			 areas such as mathematics, science, foreign language development, history,

			 political science, and special education.

					(C)Creation of multidisciplinary courses or

			 programs that formalize collaborations for the purpose of improved student

			 instruction.

					(D)Expansion of innovative mentoring or

			 tutoring programs proven to enhance recruitment of students pursuing teaching

			 degrees or persistence in obtaining a teaching degree.

					(E)Improvement of undergraduate science,

			 mathematics, engineering, and technology education for nonmajors, including

			 teacher education majors.

					(e)Matching

			 fundsEach institution of

			 higher education that receives a grant under this section shall demonstrate a

			 financial commitment to such institution’s school of education by contributing,

			 either directly or through private contributions, non-Federal matching funds

			 equal to 20 percent of the amount of the grant.

			(f)Assessment,

			 evaluation, and dissemination of information

				(1)Program

			 evaluationNot later than 180

			 days after the date of enactment of this Act, the Secretary shall award not

			 less than 1 grant or contract to an independent evaluative organization

			 to—

					(A)develop metrics for measuring the impact of

			 the activities authorized under this section on—

						(i)the number of students enrolled in

			 education classes;

						(ii)academic achievement of students pursuing

			 teaching degrees, including quantifiable measurements of students’ mastery of

			 content and skills, such as students’ grade point averages;

						(iii)persistence in completing a teaching

			 degree, including students who transfer from departments of education to

			 programs in other academic disciplines; and

						(iv)placement during the 2 years after degree

			 completion in public schools and an evaluation of the teachers’

			 performance;

						(B)conduct an evaluation of the impacts of the

			 activities authorized under this section, including a comparison of the funded

			 projects to identify best practices with respect to achieving the purpose of

			 this Act.

					(2)Dissemination

			 of informationThe Secretary

			 shall disseminate, biannually, information on the activities and the results of

			 the projects assisted under this section, including best practices, to

			 institutions of higher education that receive a grant under this section and

			 other interested institutions of higher education.

				(g)Student loan

			 eligibilityNotwithstanding

			 any other provision of law, a student who participates in a clinically-based

			 teacher training program funded under this Act shall be eligible for student

			 assistance under title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070 et seq.) during such

			 student’s fifth year of a program of study for obtaining a teaching degree, if

			 the fifth year of the program of study is required under such clinically-based

			 program in order for students to obtain the teaching degree.

			5.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act $200,000,000 for each of

			 fiscal years 2006 through 2011.

		

